Title: To Alexander Hamilton from John J. U. Rivardi, 15 July 1799
From: Rivardi, John J. U.
To: Hamilton, Alexander


          
            Sir,
            Niagara July—15th 1799.
          
          Doctor Coffin will have the honor of presenting you this letter his being a very intelligent young officer—well acquainted with every thing concerning Niagara will enable him to give you a full account of what concerns this Garrison & particularly the Quarter Masters Department; he has taken with him the papers necessary for Settling the public debts contracted either for purchased articles or for extra duty, up to the 10th. Instant I hope he will meet with no difficulty, particularly when he makes it appear that no labour can be purchased here as in other Garrisons & that No contract can be obtained either for wood or Hay.  Those two objects & the repairs done Since I am here would have cost the U.S. ten times the amount of what is due for extra pay.
          The inclosed Quarter Master’s return expresses in the last horizontal column what is wanted for the Use of this post—all the articles are Necessary—but tools are indispensable. It would be of infinite Service if an officer acting as quarter master could be Sent here—not only to forward Military Stores—but to transact business with Brittish merchants without making them experience the long delays which they complain of.
          The Doctor has made arrangements for the attendance of the Sick—but allthough Satisfactory for a Short time, they would, if a Surgeon or mate is not Soon Sent on, prove embarrassing & expensive to the Doctor who is to Settle for the attendance of his Substitute
          We had lately a new instance of the friendly disposition of our Brittish Neighbours—one of  my men had been assaulted by a Mob raised at the instigation of a Tavern Keeper—the business was brought before a Court & the most ample Satisfaction imediately granted—however as Some English soldiers had been mixed in the Fray—Colonel McDonell & myself  agreed not to let our Men visit each other for a little while in order to give time to personal animosities to Subside if any Should exist. Doctor Coffin will inform you that Mrs. Rs. Situation is Such as to render a Journey dangerous for her—I hope therefore that you will have the goodness to suffer me to remain some Time for this year yet in my present Station—I am affraid of comitting an indiscretion by repeating how much we are in want of reinforcement—The better half of the Garrison is composed of deserters who cannot be lost Sight of—the remainder have all the extra duty to perform & I am apprehensive not to be able to collect our Winter stock of fuel & forage. Some repairs could not be attempted for want of hands—One in particular, essential to the preservation of the large Stone house, Materials for Platforms &a. have been obtained by collecting large logs floating in the river—I promised to the persons who Secured them the Same premium allowed Formerly by the English & prevented those logs from being Cut and burnt—the allowance is half a dollr. pr.  log. I hope there will be no difficulty in Sanctioning an Arrangement So economical for the public—if there was I Should pay the amount myself as I promised it at the time With the Most respectfull consideration I have the honor to be Sir, Your Most Obedient & very humble servant
          
            J J U Rivardi
            Majr. 1st Regt. A&E. 
          
          
            PS. The Doctor will introduce to your Notice an old Settler of Fort Schlosser—A man of respectability who wishes to establish a Carrying place—an undertaking of that Kind which he is perfectly capable of fulfilling would be of considerable advantage—as the way for public Stores would be Shorter, on our side, & much less expensive
          
        